DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 24-25 are withdrawn.
Claims 2 and 4 are cancelled.
Claims 1, 3, and 5-25 are pending.
	In view of the amendment, filed on 11/05/2020, the following rejections are withdrawn from the previous office action, mailed on 08/20/2020.
Rejections of claims 4-7 and 16-17 under 35 U.S.C. 112(a)
Rejections of claims 1-23 under 35 U.S.C. 112(b).
Rejections of claims 1-23 under 35 U.S.C. 102(a)(1) as being anticipated by FR 71.20305.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bocchi (GB 1,140,041), the prior art submitted by Applicant.
Bocchi (GB ‘041) discloses an apparatus for forming hollow articles from plastic sheet material wherein Rims are formed on containers at the same time as they are pressure formed, wherein a heat softened sheet a is clamped about a female mold 1 by a ring 18 and is plug assist vacuum/blow formed into the mold 1 by a male die 5, 6. The peripheral region of the sheet is formed simultaneously into a curled rim by a member 10, slidable about die 5, 6, which member is lowered relative to the die so that curved surface 12 engages 
[AltContent: textbox (A 1st mold part (1))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Air duct (26))][AltContent: arrow][AltContent: arrow][AltContent: textbox (An air inlet bore (22))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A 1st forming part (3))]
    PNG
    media_image1.png
    495
    188
    media_image1.png
    Greyscale

[AltContent: textbox (A 2nd chamber)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A 1st chamber)][AltContent: arrow][AltContent: textbox (A 2nd forming part (10))][AltContent: arrow][AltContent: textbox (A 2nd mold part (18))]
    PNG
    media_image2.png
    518
    183
    media_image2.png
    Greyscale


	Therefore, as to claim 1, Bocchi (GB ‘041) teaches a device for thermoforming of a product from a plastic film, comprising: a first mold part (1) ; a second mold part (18) comprising a second forming part (10), said second forming part (10) being configured to form a second part of the product which is integrally connected to the first part, wherein the first forming part (3) and the second forming part (10) co-act for a purpose of forming a secondary clamping of the film; wherein the first and second mold parts (1 and 18) are movable relative to each other for the purpose of providing a primary clamping of plastic film, arranged between the first and second mold parts (1 and 18), at a distance from the first and second forming parts (3 and 10); the device further comprising a pressure system configured to apply: a first pressure difference, through an air inlet bore (22) and a channel (23) which communicate with the recess (2), over the plastic film situated between the primary and secondary clamping for the purpose of carrying the plastic film to the second forming part (18); and a second pressure difference, through an air duct (26) over the plastic film situated inside the secondary clamping for the purpose of carrying the plastic film to the first forming part (3); wherein the first mold part (1) comprises a first cavity in which the first forming part (3) is placed and wherein the second mold part (18) comprises a second cavity in which the second forming part (10) is placed; wherein at least one of the first forming part (3) and the second forming part (10) is received movably in the first or second cavity, respectively, and wherein the first forming part (3) and the second forming part (10) are movable relative to each other for the purpose of said forming of the secondary clamping of the film, wherein after the secondary clamping has been achieved a first chamber is at least partially bounded by the second forming part (10) and the plastic film situated inside the secondary clamping and after the primary and secondary clamping have been achieved a second chamber is at least partially bounded by the first forming part (3) or a wall of the first cavity and the plastic film situated between the primary and secondary clamping.
	As to claim 3, the pressure system is configured to apply a pressure difference between a pressure in the first and second chamber and a pressure 
	As to claim 5, the pressure system comprises one or more conduits for supplying the gaseous medium under pressure to the first chamber or the second chamber.
	As to claim 6, the one or more conduits for supplying gaseous medium under pressure to the first chamber are arranged in the second forming part or a wall of the second cavity.
	As to claim 7, the one or more conduits for supplying gaseous medium under pressure to the second chamber are arranged in the first forming part or a wall of the first cavity.
	As to claim 8, the pressure system comprises one or more channels for discharging gaseous medium which is enclosed on said other side of the film at a position of the first and second chamber, respectively.
	As to claim 9, the first part comprises a central part of the product and wherein the second part comprises a rim part which is integrally connected to the central part.
	As to claim 10, the rim part wholly encloses the central part.
	As to claim 11, the first forming part is configured to negatively form the first part of the product and the second forming part is configured to positively form the second part of the product.
	As to claim 12, the first forming part defines a forming cavity for a negative forming of the first part of the product.
	As to claim 13, the second forming part takes a substantially hollow form.
	As to claim 14, a wall of the second forming part engages during said secondary clamping via the plastic film on a stop which is formed in a wall of the first cavity or engages on a stop formed in the first forming part.
	As to claim 15, the second forming part has a sleeve form.
	As to claim 16, the first forming part is configured to negatively form the inner part, the device further comprising a pre-stretcher which is received 
	As to claim 17, the pre-stretcher and the second forming part move independently of each other, wherein the pre-stretcher and the second forming part are disposed coaxially.
	As to claim 18, the pressure system comprises one or more channels for discharging gaseous medium which is enclosed inside the secondary clamping between the film and the first forming part or which is enclosed between the primary and secondary clamping and between the second forming part and the film.
	As to claim 19, the one or more channels for discharging air between the film and the first forming part are received in a wall of the first cavity or in the first forming part.
	As to claim 20, the one or more channels for discharging air between the film and the second forming part are received in a wall of the second cavity or in the second forming part.
	As to claim 21, the one or more channels for discharging air are connected to a vacuum system.
	As to claim 22, at least one of the first mold part and the second mold part takes a stationary form.
	As to claim 23, a mold assembly for thermoforming of a product from a plastic film, comprising the first mold part and the second mold part.
Claims 1, 3, 5-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by W. B. Lyon et al. (US 3,357,053)
	Lyon et al. (US ‘053) disclose a Rum-rolling apparatus for very thin walled plastic cups comprising feed device for rim rolling apparatus of the type in which a succession of containers are fed between a circular array of helically grooved rotating rollers, consists of pneumatic conveyor tube, the exit end of which is vertically disposed above the apparatus and is blocked by a counterbalanced lever. After a required number of containers have been 
[AltContent: textbox (A 2nd forming part (46))][AltContent: textbox (A 2nd mold part (14))][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    448
    331
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: textbox (A 1st forming part (82))][AltContent: textbox (A 1st mold part (16))]
    PNG
    media_image4.png
    502
    329
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: textbox (A 2nd chamber is at least partially bounded by the 1st forming part (82) and the plastic film (12))][AltContent: textbox (A 1st chamber bounded by the 2nd forming part (46) and the film (12))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A channel or passageway (102))][AltContent: textbox (Exhaust port (64))][AltContent: arrow]
    PNG
    media_image5.png
    358
    245
    media_image5.png
    Greyscale


1, Lyon et al. (US ‘053) teach a device for thermoforming of a product from a plastic film, comprising: a first mold part (16) comprising a first forming part (82), said first forming part (82) being configured to form a first part of the product; a second mold part (14) comprising a second forming part (46), said second forming part (46) being configured to form a second part of the product which is integrally connected to the first part, wherein the first forming part (82) and the second forming part (46) co-act for a purpose of forming a secondary clamping of the film (12); wherein the first and second mold parts (14 and 16) are movable relative to each other for a purpose of providing a primary clamping of plastic film (12), arranged between the first and second mold parts (16 and 14), at a distance from the first and second forming parts (82, 46); the device further comprising a pressure system configured to apply: a first pressure difference over the plastic film (12), applied to by a channel or passageway (102), situated between the primary and secondary clamping for a purpose of carrying the plastic film (12) to the second forming part (46); and a second pressure difference, applied to by an exhaust port (64), over the plastic film (12) situated inside the secondary clamping for a purpose of carrying the plastic film (12) to the first forming part (82); wherein the first mold part (16) comprises a first cavity in which the first forming part (82) is placed and wherein the second mold part (14) comprises a second cavity in which the second forming part (46) is placed; wherein at least one of the first forming part (82) and the second forming part (64) is received movably in the first or second cavity, respectively, and wherein the first forming part (82) and the second forming part (64) are movable relative to each other for a purpose of said forming of the secondary clamping of the film (12), wherein after the secondary clamping has been achieved a first chamber is at least partially bounded by the second forming part (46) and the plastic film (12) situated inside the secondary clamping and after the primary and secondary clamping have been achieved a second chamber is at least partially bounded by the first forming part (82) or a wall of the first cavity and the plastic film (12) situated between the primary and secondary clamping.
3, Lyon et al. (US ‘053) teach the pressure system is configured to apply a pressure difference between a pressure in the first and second chamber and a pressure prevailing on another side of the film at the position of the first and second chamber, respectively.
	As to claim 5, Lyon et al. (US ‘053) teach the pressure system comprises one or more channels for supplying the gaseous medium under pressure to the first chamber or the second chamber.
	As to claim 6, Lyon et al. (US ‘053) disclose the one or more channels for supplying gaseous medium under pressure to the first chamber are arranged in the second forming part or a wall of the second cavity.
	As to claim 7, Lyon et al. (US ‘053) teach the one or more channels for supplying gaseous medium under pressure to the second chamber are arranged in the first forming part or a wall of the first cavity.
	As to claim 8, Lyon et al. (US ‘053) disclose the pressure system comprises one or more channels for discharging gaseous medium which is enclosed on said other side of the film at the position of the first and second chamber, respectively.
	As to claim 9, Lyon et al. (US ‘053) teach the first part comprises a central part of the product and wherein the second part comprises a rim part which is integrally connected to the central part.
	As to claim 10, Lyon et al. (US ‘053) disclose the rim part wholly encloses the central part.
	As to claim 11, Lyon et al. (US ‘053) teach the first forming part is configured to negatively form the first part of the product and the second forming part is configured to positively form the second part of the product.
	As to claim 12, Lyon et al. (US ‘053) disclose the first forming part defines a forming cavity for said negative forming of the first part of the product.
	As to claim 13, Lyon et al. (US ‘053) teach the second forming part takes a substantially hollow form.
14, a wall of the second forming part engages during said secondary clamping via the plastic film on a stop which is formed in a wall of the first cavity or engages on a stop formed in the first forming part.
	As to claim 15, the second forming part has a sleeve form.
	As to claim 16, the first forming part is configured to negatively form the inner part, the device further comprising a pre-stretcher which is received movably in the second forming part, which pre-stretcher is configured to move the plastic film toward the first forming part during operation and after the primary and secondary clamping have been achieved.
	As to claim 17, the pre-stretcher and the second forming part move independently of each other, wherein the pre-stretcher and the second forming part are disposed coaxially.
	As to claim 18, the pressure system comprises one or more channels for discharging gaseous medium which is enclosed inside the secondary clamping between the film and the first forming part or which is enclosed between the primary and secondary clamping and between the second forming part and the film.
	As to claim 19, the one or more channels for discharging air between the film and the first forming part are received in a wall of the first cavity or in the first forming part.
	As to claim 20, the one or more channels for discharging air between the film and the second forming part are received in a wall of the second cavity or in the second forming part.
	As to claim 21, the one or more channels for discharging air are connected to a vacuum system.
	As to claim 22, at least one of the first mold part and the second mold part takes a stationary form.
	As to claim 23, a mold assembly for thermoforming of a product from a plastic film, comprising the first mold part and the second mold part.


Response to Arguments
Applicant's arguments, filed on 11/05/2020, have been fully considered but they are not persuasive.
Applicant argues that “Bocchi however, does not disclose where after a secondary clamping, a first chamber is bounded by a second forming part and the plastic film, and after a primary and secondary clamping a second chamber is bounded by the first forming part or a wall of the first cavity and the plastic film, as recited in claim 1.”
This is not found persuasive because as it has been clearly shown, in the above annotated figures 1 and 7 of Bocchi, in the above body of rejections, Bocchi discloses after the secondary clamping has been achieved a first chamber is at least partially bounded by the second forming part (10) and the plastic film situated inside the secondary clamping and after the primary and secondary clamping have been achieved a second chamber is at least partially bounded by the first forming part (3) or a wall of the first cavity and the plastic film situated between the primary and secondary clamping as well as anticipating other structural claimed subject matter.
Applicant argues that “Lyon however, does not disclose where after a secondary clamping, a first chamber is bounded by a second forming part and the plastic film, and after a primary and secondary clamping a second chamber is bounded by the first forming part or a wall of the first cavity and the plastic film, as recited in claim 1.”
This is not found persuasive because as it has been clearly shown, in the above annotated figures 2, 4 and 6 of Lyon, in the above body of rejections, Lyon discloses after the secondary clamping has been achieved a first chamber is at least partially bounded by the second forming part (46) and the plastic film (12) situated inside the secondary clamping and after the primary and secondary clamping have been achieved a second chamber is at least partially bounded by the first forming part (82) or a wall of the first cavity and the plastic film (12) situated between the primary and secondary clamping as well as anticipating other structural claimed subject matter.
Finally, after a full review of the submitted remarks in view of  the rejections of the claims over the cited references and also the claimed subject matter, it has been concluded that there are differences in interpreting the claimed subject matter and the cited references by the Applicant and the Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Relevant References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Van Tilborgh (US 2017/0320257) disclose an apparatus for manufacturing a plastic container having a curled rim comprising a first mold part (130) comprising a first forming part (120), a second mold part (240) comprising a second forming part (220).
	Smeulders (US 2016/0271862) disclose a mold system for a thermoforming device comprising a first mold part (20) comprising a first forming part (4), a second mold part (20) comprising a second forming part (12).
Kiefer et al. (US 4,383,815) disclose a molding tool comprising a first mold part (8) comprising a first forming part (5), a second mold part (11) comprising a second forming part (16).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1743                                                                                                                                                                                                        02/25/2021